





CITATION:
Carrigan v. Carrigan
          Estate, 2012 ONCA 823



DATE:
          20121127



DOCKET:
          C53306



COURT
          OF APPEAL FOR ONTARIO



Juriansz,
          LaForme and Epstein JJ.A.



BETWEEN:



Mary
Melodee
Dianne Carrigan



Plaintiff
          (Appellant)



and



Melodee Carrigan, in her capacity as Executrix
          and Trustee of the Estate of Ronald Leo Anthony Carrigan, deceased, William
          Smith, alternate Executor and Trustee of the Estate of Ronald Leo Anthony
          Carrigan, deceased and Jennifer Margaret Quinn



Defendants
          (Respondents)



Rodney Godard
          and Daniel Ableser, for the appellant



R.G. Colautti
          and Kathleen Montello, for the respondent Jennifer Quinn



Heard:
April
          16, 2012



On appeal from
          the judgment of Justice Mary J. Nolan of the Superior Court of Justice, dated
          January 24, 2011, with reasons reported at 2011 ONSC 585.



ADDENDUM



[1]

On
    October 31, 2012, this court rendered its decision in this appeal. The majority
    of the court allowed the appeal and held that the appellant and her two
    daughters were entitled to the statutory pre-retirement death benefit as the
    designated beneficiaries under s. 48(6) of the
Pension Benefits Act
,
    R.S.O. 1990, c. P.8 (
PBA
). The
    majority reversed the decision of the trial judge, who had decided the
    respondent was entitled to the pre-retirement death benefit as the spouse under
    s. 48(1).

[2]

Following
    the release of the courts decision, counsel for the respondent requested that
    this court address the issue of the respondents entitlement to support under
    the
Succession Law Reform Act
, R.S.O. 1990, c. S.26 (SLRA).

[3]

The
    respondents application before the Superior Court of Justice included a claim
    for support under the SLRA. The trial judge, having awarded the pre-retirement
    death benefit to the respondent, found she had no need for further support
    payments under the SLRA. Accordingly, she dismissed the respondents SLRA
    application.

[4]

The
    issue of support payments under the SLRA was not raised on appeal and this
    court did not address it in its reasons. However, given that this courts
    decision removes the basis on which the trial judge dismissed the respondents
    SLRA application, the order of the trial judge dismissing the respondents SLRA
    application is set aside and that application is remitted to the Superior Court
    of Justice. All questions related to that application, including interim
    support, are to be determined by the Superior Court.

R.G. Juriansz J.A.

H.S. LaForme J.A.

Gloria J. Epstein J.A.


